Brookens,
District Judge retired, assigned, dissenting: A law enforcement officer, peculiarly among all public officials, often suffers verbal abuse, threatened or actual physical abuse, as in this case, and under these circumstances is required by law to be an aggressor without time or opportunity for reflection. It seems to me the law is, and ought to be, that a law enforcement officer is presumed to have acted in good faith, is presumed to have acted properly, and is presumed to have used reasonable force under the circumstances then existing. He should not be held liable unless the force used is clearly excessive.
I would require clear and convincing evidence, not a mere preponderance of the evidence, to overcome what I believe is the necessary presumption. Wirsing v. Krzeminski, 61 Wis. 2d 513, 213 N.W.2d 37 (1973); Restatement (Second) of Torts § 132 (1965), comment a. Under this standard, the trial court’s findings and conclusions are supported by substantial evidence, and should be affirmed.